This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,776

 5 MARCIE MATTHEWS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Donna J. Mowrer, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Nicole Murray, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1   {1}   Defendant has appealed from a conviction for DWI. We issued a second notice

 2 of proposed summary disposition on November 14, 2013, proposing to reverse and

 3 remand for consideration of Defendant’s arguments concerning the ignition interlock

 4 feature of her sentence. The State has filed a response with this Court indicating that

 5 it does not oppose our proposed summary disposition.

 6   {2}   Accordingly, for the reasons stated in the second notice of proposed summary

 7 disposition, we reverse and remand for further proceedings.

 8   {3}   IT IS SO ORDERED.


 9                                                ___________________________
10                                                TIMOTHY L. GARCIA, Judge

11 WE CONCUR:



12
13 RODERICK T. KENNEDY, Chief Judge


14
15 M. MONICA ZAMORA, Judge




                                              2